Citation Nr: 0919343	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a colonoscopy to include 
a perforated colon requiring surgical repair.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1970.

This matter is on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in March 2008.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran underwent a colonoscopy at the Reno VA 
Medical Center (MC) on March 2006.

2.  The following day the Veteran underwent open repair of 
colon performed via central midline incision with primary 
closure and lavage of abdominal cavity.  In December 2006 he 
underwent surgical repair of the ventral hernia resulting 
from the colon repair.

3.  Affording the Veteran the benefit of the doubt, his 
perforated colon was due to VA negligence, lack of proper 
skill, or similar instance of fault on the part of VA in 
furnishing medical treatment.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals a colonoscopy, to include 
surgical repair of a perforated colon, is warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to compensation under 
38 U.S.C.A. § 1151 for the residuals of a colonoscopy 
performed at a VA facility in March 2006.  Residuals included 
colon perforation, sepsis, respiratory failure, and 
significant surgical repair.  

VA treatment records show that on March 15, 2006, the Veteran 
underwent a colonoscopy at the Reno VAMC and was discharged 
the same day.  The following day he sought treatment at a 
private hospital for severe abdominal cramping and pain.  A 
diagnostic laparoscopy revealed a perforated colon.  Given 
the Veteran's hypotensive status and the large amount of 
contamination, the abdomen was entered by a central midline 
incision.  The perforation was repaired and the abdominal 
cavity was lavaged.

The Veteran's sepsis caused respiratory failure initially.  
After several days in the intensive care unit he was 
transferred to the surgical floor and was discharged after 10 
days.  In December 2006, he underwent surgical repair of the 
upper midline ventral hernia resulting from the March 2006 
surgery.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2008).

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care, medical or surgical treatment 
furnished the veteran will be compensated in the same manner 
as if service-connected, if the disability was caused by (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment or 
(B) an event which is not reasonably foreseeable.  See also 
38 C.F.R. § 3.361 (2008).

The veteran contends that benefits are warranted for the 
disability at issue, under the provisions of 38 U.S.C.A. 
§ 1151, due to the actions of VA medical personnel during the 
March 15, 2006, colonoscopy which resulted in colon 
perforation, sepsis, respiratory failure, and significant 
surgical repair.  

The evidence of record includes statements from the Chief of 
Surgical Services at the Reno VAMC, P.L., M.D., expressing 
concern about the high colonoscopy perforation rate at the 
Reno VAMC between 2005 and 2007.  He noted that "the 
perforation rate across the nation runs about 0.1% which 
would give [the Reno VAMC] 1 perforation expected [since they 
did under 500 colonoscopies a year in house].  Instead, 9 to 
10 perforations were observed.  He also noted that during the 
same time frame 1000 colonoscopies were provided on a fee 
basis (outsourced) with no perforations.  

The record also contains a September 2007 Reno Healthcare 
Inspection Report prepared by VA's Office of Inspector 
General.  This report noted that a large study in 2003 
revealed a colonoscopy perforation incidence rate of 0.0196 
percent.  It also revealed that between July 2005 and January 
2007, the Reno VAMC's colonoscopy complication rate was 0.79 
percent overall.  One practitioner had a 16.66 percent 
perforation rate and another had a 0.84 percent perforation 
rate.  Neither practitioner was identified by name in the 
report, and it was noted that their services were terminated.

The evidence thus reveals that at the time the veteran 
underwent his colonoscopy at the Reno VAMC, that facility's 
colon perforation rate was well in excess of the national 
average.  "When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. 
§ 5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 
55 (1990).  The Board finds that there is at least such an 
approximate balance in this case with respect to whether the 
colon perforation and resulting disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Accordingly, benefits under 38 U.S.C.A. § 1151 for residuals 
of a colonoscopy, including colon perforation, are granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of 
colonoscopy, including colon perforation, sepsis, respiratory 
failure, and significant surgical repair, is granted.  




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


